Case 7:18-cr-00614-KMK Document 76 Filed 01/30/20 Page 1 of 5

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

 

aa ek --x
UNITED STATES OF AMERICA
- Vv. 7 SUPERSEDING INFORMATION

ARON MELBER, 53 18 Cr. 614 (KMK)

a/k/a “Aharon Melber,” :

Defendant.
— — — —_— —_ — ao — oe _ _ — _ _ _ _ _ _ x
COUNT ONE

The United States Attorney charges:

1. From at least in or about 2013 up to and including in or
about March 2016, in the Southern District of New York and
elsewhere, ARON MELBER, a/k/a “Aharon Melber,” the defendant,
together with others known and unknown, knowingly and willfully
did conspire and agree together and with each other to commit one
and more offenses against the United States, to wit, 18 U.S.C.
§ 1343.

2. It was a part and object of the conspiracy that ARON
MELBER, a/k/a “Aharon Melber,” the defendant, together with others
known and unknown, wilifully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit

and cause to be transmitted by means of wire communication in

 
Case 7:18-cr-00614-KMK Document 76 Filed 01/30/20 Page 2 of 5

interstate commerce, writings, signals and sounds for the purpose
of executing such scheme and artifice, in violation of 18 U.S.C.

§ 1343.

?

Overt Acts
3. In furtherance of the conspiracy and to effect the
illegal objects thereof, ARON MELBER, a/k/a “Aharon Melber,” the
defendant, together with others known and unknown, committed the
following overt acts in the Southern District of New York and
elsewhere:

a. On one and more occasions during the relevant time
period, MELBER and his co-conspirators transmitted false documents
and certifications across state lines via the Internet in order to
obtain payment from the Universal Service Administrative Company,
a non-profit corporation which is in turn regulated and funded by
the Federal Communications Commission, under the “E-Rate” program,
for equipment and services that were purportedly provided by
companies owned and/or controlled by a co-conspirator to a school

known as Congregation Imrei Shufer, but had not in fact been

 

provided.
(Title 18, United States Code, Section 371.)
FORFEITURE ALLEGATIONS
4, As a result of committing the offenses charged in this

Indictment, ARON MELBER, a/k/a “Aharon Melber,” the defendant,

shall forfeit to the United States, pursuant to 18 U.S.C.

 
Case 7:18-cr-00614-KMK Document 76 Filed 01/30/20 Page 3 of 5

§ 981(a) (1) (C) and 28 U.S.C. § 2461(c), any and all property, real
and personal, traceabie to the commission of said offenses,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses.

Substitute Asset Provision

 

5. If any of the above described forfeitable property, as
a result of any act or omission of the defendant:
{i) cannot be located upon the exercise of due
diligence;
(ii) has been transferred or sold to, or deposited with,
a third person;
(iii) has been placed beyond the jurisdiction of the
Court;
(iv) has been substantially diminished in value; or
(v)} has been commingled with other property which
cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to 18 U.S.C. §§ 981

and 982 and 28 U.S.C. § 2461, to seek forfeiture of any other

 
Case 7:18-cr-00614-KMK Document 76 Filed 01/30/20 Page 4 of 5

property of the defendant up to the value of the forfeitable
property described above.

(Title 18, United States Code, Sections 98], and 982; and
Title 28, United States Code, Section 2461.)

lof J pameny

GEOFFREY S. BERMAN
United States Attorney

 
Case 7:18-cr-00614-KMK Document 76 Filed 01/30/20 Page 5 of 5

 
